Case 1:20-mj-00005-JMC Document 15 Filed 03/27/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

CASE NO.        20-mj-00005-JMC

UNITED STATES OF AMERICA,

        Plaintiff,

v.

SCOTTIE ZANE JACKET,

        Defendant.

______________________________________________________________________________

     DEFENDANT’S MOTION FOR RELEASE ON HIS OWN RECOGNIZANCE
______________________________________________________________________________

        COMES NOW the defendant, by and though undersigned CJA counsel, Christian A.

Hatfield, and hereby move the Court for an order releasing defendant on his own recognizance;

as grounds for this motion, defendant states the following:

     1. Defendant is in custody at La Plata County Detention Center.

     2. Due to the COVID-19 crisis, Defendant requests to be released on his own recognizance.

     3. The government, by Assistant United States Attorney Jeffrey Graves, is opposed to this

motion.

        WHEREFORE, defendant respectfully requests the Court enter an order releasing

defendant on his own recognizance, under such conditions as the Court deems just.

        Respectfully submitted on this 27th day of March, 2020.
Case 1:20-mj-00005-JMC Document 15 Filed 03/27/20 USDC Colorado Page 2 of 2




                                                   Respectfully submitted,

                                                   /s/ Christian A. Hatfield
                                                   CHRISTIAN A. HATFIELD
                                                   Attorney for Defendant
                                                   1099 Main Ave., Ste 215A
                                                   Durango, Colorado
                                                   Telephone: (970) 259-2269
                                                   Fax: (970) 459-3096
                                                   Christian@hatfieldeley.com




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27thday of March, 2020, a true copy of the foregoing
Defendant’s Motion to Be Released on His Own Recognizance was filed electronically with the
United States District Court, District of Colorado’s CM/ECF filing system, which cause the
following counsel of record to be electronically serve and non CM/ECF participants by mail as
follows:

Assistant United States Attorney
Jeffrey Graves

Scottie Zane Jacket
c/o La Plata County Jail
742 Turner Drive
Durango, Colorado 81303

                                                          /s/ Christian A. Hatfield
                                                          CHRISTIAN A. HATFIELD
                                                          Attorney for Defendant
